September 17, 2010 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: Companion Life Separate AccountB 1940 Act Registration Number:811-08027 1933 Act Registration Numbers:333-41172 CIK:0001031507 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Companion Life Separate AccountB, a unit investment trust registered under the Act, mailed to its contract owners the semiannual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act. The following semiannual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed The Alger Portfolios August 23, 2010 DWS Investments VIT Funds August 26, 2010 DWS Variable SeriesI Fund August 26, 2010 Federated Insurance Series August 23, 2010 MFS® Variable Insurance Trust August 31, 2010 Pioneer Variable Contracts Trust August 27, 2010 T.Rowe Price Equity Series, Inc. August 23, 2010 August 25, 2010 T.Rowe Price Fixed Income Series, Inc. August 25, 2010 T.Rowe Price International Series, Inc. August 25, 2010 The Universal Institutional Funds, Inc. September 8, 2010 Variable Insurance Products Fund August 23, 2010 Variable Insurance Products Fund II August 23, 2010 Variable Insurance Products FundIII August 26, 2010 Variable Insurance Products FundV August 30, 2010 To the extent necessary, these filings are incorporated herein by reference. Sincerely, MICHAEL E. HUSS Michael E. Huss Chief Securities Compliance Officer and Corporate Secretary Companion Life Insurance Company
